    Case: 4:19-cv-02221-AGF Doc. #: 19 Filed: 03/25/21 Page: 1 of 11 PageID #: 118




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

    RODERICK BELL,                            )
                                              )
                Plaintiff,                    )
                                              )
          v.                                  )          No. 4:19-CV-002221 AGF
                                              )
    DEPARTMENT OF THE NAVY,                   )
    OFFICE OF THE JUDGE ADVOCATE              )
    GENERAL,                                  )
                                              )
                Defendant.                    )



                              MEMORANDUM AND ORDER

         This matter is before the Court on the Defendant Department of the Navy’s

(“Navy”) motion to dismiss pro se Plaintiff Roderick Bell’s complaint. 1 (ECF No. 10).

Plaintiff Roderick Bell asserts claims under the Federal Tort Claims Act (“FTCA”) and

the Caring for Camp Lejeune Families Act of 2012. Plaintiff responded to Defendant’s

motion to dismiss. (ECF. No. 18). For the reasons set forth below, the Court will grant

the motion.




1
       As the Court noted in its previous memorandum and order, although Plaintiff
named the Department of the Navy as the Defendant, the proper party is the United
States. (ECF. No. 6 at 4). The Court issued service on William Barr, the United States
Attorney General, and Jeffrey B. Jensen, the United States Attorney, as well as the
Department of Veterans Affairs. Id. at 7
Case: 4:19-cv-02221-AGF Doc. #: 19 Filed: 03/25/21 Page: 2 of 11 PageID #: 119




                                     BACKGROUND

       Taken as true for the purpose of this motion, Plaintiff alleges the following facts.

Plaintiff was stationed at Camp Lejeune military base from May to December of 1969.

(ECF. No. 5 at 4). While there, he drank contaminated water. Later, Plaintiff was

diagnosed with adult leukemia, Parkinson’s disease, and several neurobehavioral

disorders. (ECF No. 5-1 at 21). Plaintiff began to notice symptoms in February of 1971.

Id. at 22. In approximately 2013, Plaintiff saw a 60 Minutes television program which

informed him of the contamination at Camp Lejeune. Id. The program caused Plaintiff

to look up the Camp Lejeune contamination on the Department of Veteran’s Affairs

(“VA”) website and contact the VA. Id. Plaintiff filed a claim for compensation with the

Department of the Navy on July 15, 2016. Id. at 6-8. The Department of the Navy

declined the claim and sent Plaintiff a right to sue letter on January 25, 2019. Id.

       Plaintiff filed this lawsuit on July 25, 2019, six months after he received the right-

to-sue letter. He is seeking $3,000,000 in damages for the leukemia and other diseases he

developed as a result of drinking contaminated water at Camp Lejeune. This Court

determined Plaintiff has exhausted his remedies and Plaintiff’s case may proceed under

the FTCA, but not the Caring for Camp Lejeune Families Act because it does not waive

sovereign immunity. (ECF. No. 6).

       Defendant seeks dismissal of Plaintiff’s complaint because: (1) this Court does not

have subject-matter jurisdiction over Plaintiff’s claims because they are barred by the

Feres doctrine and the discretionary function exception and (2) Plaintiff’s claim was filed

outside the FTCA’s two-year statute of limitations. Plaintiff did not file a timely

                                              2
Case: 4:19-cv-02221-AGF Doc. #: 19 Filed: 03/25/21 Page: 3 of 11 PageID #: 120




response. On November 16, 2020, this Court ordered Plaintiff to show cause by

November 30, 2020 why the motion to dismiss should not be granted. Plaintiff requested

an extension of time to respond and filed his response to Defendant’s motion to dismiss

on February 1, 2021. (ECF. No. 18). Defendant did not reply and the time to do so has

passed.

                                        DISCUSSION

       To survive a motion to dismiss, a plaintiff’s claims must contain sufficient factual

matter, accepted as true, to “state a claim to relief that is plausible on its face.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007). The reviewing court accepts the plaintiff’s

factual allegations as true and draws all reasonable inferences in favor of the nonmoving

party. Torti v. Hoag, 868 F.3d 666, 671 (8th Cir. 2017). But “[c]ourts are not bound to

accept as true a legal conclusion couched as a factual allegation, and factual allegations

must be enough to raise a right to relief above the speculative level.” Id.

       As the Court noted in its previous orders, “pro se complaints are to be construed

liberally.” Stone v. Harry, 364 F.3d 912, 914 (8th Cir. 2004). However, pro se plaintiffs

“still must allege sufficient facts to support the claims advanced,” and a district court is

not required to “assume facts that are not alleged, just because an additional factual

allegation would have formed a stronger complaint.” Id. at 914-5.

       I.     Subject-Matter Jurisdiction

       Plaintiff’s suit is brought pursuant to the FTCA. “The United States, as sovereign,

is immune from suit save as it consents to be sued, and the terms of its consent to be sued



                                                3
Case: 4:19-cv-02221-AGF Doc. #: 19 Filed: 03/25/21 Page: 4 of 11 PageID #: 121




in any court define that court's jurisdiction to entertain the suit.” Najbar v. United States,

649 F.3d 868, 870 (8th Cir. 2011).

       The FTCA is a limited waiver of sovereign immunity in which the United States

consents to being sued with regard to the following claims:

       injury or loss of property, or personal injury or death caused by the
       negligent or wrongful act or omission of any employee of the Government
       while acting within the scope of his office or employment, under
       circumstances where the United States, if a private person, would be liable
       to the claimant in accordance with the law of the place where the act or
       omission occurred.

28 U.S.C. § 1346(b)(1).

       “A waiver of sovereign immunity is strictly construed in favor of the United

States, and the party bringing suit bears the burden of demonstrating waiver.” May v.

United States, No. 17-04157-NKL, 2017 WL 6419298, at *2 (W.D. Mo. Dec. 15, 2017)

(citations omitted). “Where the United States has not waived sovereign immunity under

the FTCA, the district court lacks subject matter jurisdiction to hear the case.” Hart v.

United States, 630 F.3d 1085, 1088 (8th Cir. 2011).


              a. Feres Doctrine

       Defendant first argues that Plaintiff’s claim under the FTCA is barred by the Feres

doctrine because Plaintiff’s injury is incident to service. This doctrine, a judicially

created exception to the FTCA, precludes members of the armed forces from maintaining

an FTCA action for injuries where the “claimant, while on active duty and not on

furlough, sustained injury due to negligence of others in the armed forces.” Feres v.

United States, 340 U.S. 135, 138, 71 S.Ct. 153, 155 95 L.Ed. 152, 155 (1950). “The

                                              4
Case: 4:19-cv-02221-AGF Doc. #: 19 Filed: 03/25/21 Page: 5 of 11 PageID #: 122




Government is not liable under the Federal Tort Claims Act for injuries to servicemen

where the injuries arise out of or are in the course of activity incident to service.” Id. at

146. If an alleged injury is incident to service, the FTCA’s waiver of sovereign immunity

does not apply and the government is immune from suit. “Whether a service member is

engaged in an activity incident to service, is a question of fact to be determined from the

circumstances of each case.” Anderson v. United States, 575 F. Supp. 470, 472 (E.D.

Mo. 1983).

       The policy under the Feres doctrine arises from the fact that injured servicemen

are compensated through VA benefits rather than civil liability pursuant to the FTCA. As

the Eighth Circuit explained, “[i]n denying servicemen the right to sue the government

for injuries incurred ‘incident to service,’ the Court in Feres relied heavily on the fact that

the VA provides a ‘simple, certain, and uniform’ compensation system for such injuries

which is neither ‘niggardly’ nor ‘negligible.’” Brown v. United States, 151 F.3d 800, 804

(8th Cir. 1998) (citing Feres, 340 U.S. at 144). The Caring for Camp Lejeune Families

Act of 2012 also provides healthcare benefits for servicemembers formerly stationed at

Camp Lejeune. Pub. L. No. 112-154, 126 Stat. 1165 (codified in scattered sections of 38

U.S.C).

       Plaintiff argues that Defendant is liable for injuries sustained through drinking the

water at Camp Lejeune. He claims 10 U.S.C. § 914, the Endangerment Offenses section

of the Uniform Code of Military Justice “[s]ays you can’t do what you have done to

nearly 900,000 Marines and their families and after 40 years in court just sweep them all

under the carpet by saying, ‘YOU CAN GET HELP AT A V.A HOSPITAL IF YOU

                                               5
Case: 4:19-cv-02221-AGF Doc. #: 19 Filed: 03/25/21 Page: 6 of 11 PageID #: 123




CAN PROVE YOU QUALIFY.’” (ECF No. 18 at 1). Section 914 pertains to offenses

by enlisted people and is not relevant in evaluating claims under the FTCA.

       Injuries arising from consuming contaminated water at Camp Lejeune while on

active duty are injuries incident to service and are barred pursuant to Feres. See Gros v.

United States, 232 F. App’x 417, 419 (5th Cir. 2007) (Feres bars Plaintiff from bringing

claims under the FTCA based on injuries stemming from consuming contaminated water

at Camp Lejeune); O’Connell v. Dep’t of Navy, No. CIV.A. 10-10746-NMG, 2010 WL

5572928, at *3 (D. Mass. Dec. 21, 2010) (“Drinking water at Camp Lejeune” is an injury

arising out of military service). Plaintiff alleges in his complaint that he sustained his

injuries from drinking the water at Camp Lejeune while he was stationed there on active

duty. (ECF No. 5 at 4). As such, this Court lacks subject-matter jurisdiction under the

FTCA to adjudicate these claims for injuries that are incident to service.


              b. Discretionary Function Exception

       Defendant argues that Plaintiff’s claim is also barred by the discretionary function

exception to the FTCA. The discretionary function exception in 28 U.S.C. § 2680(a)

places a statutory limitation on the FTCA’s waiver of sovereign immunity by precluding

“suit against the government for harm caused by a government employee’s acts if those

acts are subject to discretion that is ‘grounded in social, economic, and political policy.’”

Buckler v. United States, 919 F.3d 1038, 1044 (8th Cir. 2019) (quoting Herden v. United

States, 726 F.3d 1042, 1047 (8th Cir. 2013)).




                                              6
Case: 4:19-cv-02221-AGF Doc. #: 19 Filed: 03/25/21 Page: 7 of 11 PageID #: 124




       The Supreme Court has established a two-part test for determining whether the

discretionary function exception applies. Berkovitz v. United States, 486 U.S. 531, 536-

37 (1988). The test is “(1) whether the conduct in question involves an element of

judgment or choice (there is no judgment or choice involved when a federal statute,

regulation, or policy specifically prescribes a course of action for an employee to follow),

and (2) whether the discretionary conduct is rooted in public policy.” Meyer v. United

States, 32 F. App'x 163, 164 (8th Cir. 2002).

       Several courts have found that “supply of safe water on a military base is a

function rife with discretion and the decisions involved are the type the discretionary

function doctrine is designed to protect.” In re Camp Lejeune North Carolina Water

Contamination Litig., 263 F. Supp. 3d 1318, 1341 (N.D. Ga. 2016), aff’d, 774 F. App’x.

564 (11th Cir. 2019). See also Snyder v. United States, 504 F. Supp. 2d 136, 143 (S.D.

Miss. 2007) (“at the time [plaintiffs] were stationed at Camp Lejeune, no specific

directive controlled the military’s discretion in” maintaining the water supply, so the

government’s actions fall within the discretionary function exception), aff’d, 296 Fed.

App’x 399 (5th Cir. 2008); Tate v. Camp Lejeune, No. 4:19-CV-91-D, 2019 WL

7373699, at *2 (E.D.N.C. Dec. 30, 2019) (finding discretionary function exception bars

plaintiff’s claims concerning water contamination at Camp Lejeune because there is no

“mandatory language that prescribes a specific course of conduct that a government

employee failed to follow concerning water contamination at Camp Lejeune” and

decisions pertaining to the water supply are “based on considerations of public policy”),



                                             7
Case: 4:19-cv-02221-AGF Doc. #: 19 Filed: 03/25/21 Page: 8 of 11 PageID #: 125




reconsideration denied, No. 4:19-CV-91-D, 2020 WL 2514316 (E.D.N.C. May 15,

2020).

         This Court agrees that the discretionary function exception applies to the

maintenance of the water supply at Camp Lejeune. Accordingly, Plaintiff has failed to

establish that Defendant waived sovereign immunity and this Court lacks subject matter

jurisdiction over this case.


         II.    Statute of Limitations

         Defendant further argues that Plaintiff’s claim is time barred, as it falls outside the

FTCA’s two-year statute of limitations. Pursuant to the FTCA, “[a] tort claim against the

United States shall be forever barred unless it is presented to the appropriate Federal

agency within two years after such claim accrues… .” 28 U.S.C. § 2401(b). Plaintiff

responds that while he was stationed at Camp Lejeune, Defendant was aware of the

contamination and did nothing to inform him. Plaintiff further argues that “with no

knowledge of the water contamination and obviously no date on which to apply an

unknown event, Plaintiff can in no way be in violation of the FTCA two year (sic) rule.”

(ECF. No. 18 at 1).

         In the context of a motion to dismiss under Rule 12(b)(6), dismissal on the basis of

the statute of limitations is only proper where the complaint itself establishes the defense.

See Joyce v. Armstrong Teasdale, LLP, 635 F.3d 364, 367 (citing Varner v. Peterson

Farms, 371 F.3d 1011, 1017-18 (8th Cir. 2004)). In ruling on a motion to dismiss, “[t]he

court may consider the pleadings themselves, materials embraced by the pleadings,


                                                8
Case: 4:19-cv-02221-AGF Doc. #: 19 Filed: 03/25/21 Page: 9 of 11 PageID #: 126




exhibits attached to the pleadings, and matters of public record.” Mills v. City of Grand

Forks, 614 F.3d 495, 498 (8th Cir. 2010) (citing Porous Media Corp. v. Pall Corp., 186

F.3d 1077, 1079 (8th Cir. 1999)). Here, the materials attached to Plaintiff’s complaint

establish that Plaintiff’s claim accrued in 2013 at the latest, three years before Plaintiff

filed his administrative claim.

       The time at which a claim accrues under the FTCA is a question of federal law.

Brazzell v. United States, 788 F.2d 1352, 1355 (8th Cir. 1986). Generally, a claim

accrues under the FTCA at the time of the plaintiff’s injury. United States v. Kubrick,

444 U.S. 111, 120, 100 S.Ct. 352, 62 L.Ed.2d 259 (1979). However, “if the plaintiff has

been in ‘blameless ignorance’ of the injury, the cause of action does not accrue until the

plaintiff knows of the fact of injury and its cause.” K.E.S. v. United States, 38 F.3d 1027,

1029 (8th Cir. 1994) (citing Kubrick, 444 U.S. at 120-22). In Kubrick, the Supreme

Court held that a claim does not “accrue” for purposes of section 2401(b) until “plaintiff

has discovered both his injury and its cause.” Kubrick, 444 U.S. at 120.

       Plaintiff’s injuries were allegedly caused by drinking contaminated water at Camp

Lejeune, where Plaintiff was stationed in 1969. Plaintiff first noticed symptoms in 1971.

The Court accepts Plaintiff’s contention that he had no knowledge of the contamination

at that time. Plaintiff was later diagnosed with leukemia along with neurobehavioral

disorders. In 2013, Plaintiff learned through watching a 60 Minutes episode that drinking




                                               9
Case: 4:19-cv-02221-AGF Doc. #: 19 Filed: 03/25/21 Page: 10 of 11 PageID #: 127




the water at Camp Lejeune can cause leukemia. 2 Plaintiff stated that the program “led

me to contact [the VA]” with a claim related to the Camp Lejeune contamination. (ECF

No. 5-1 at 22). At this point, Plaintiff’s claim accrued because he was aware of both his

injury, leukemia, and the alleged cause, the contaminated water at Camp Lejeune. On

July 15, 2016, approximately three years after he first became aware of the contamination

issues, Plaintiff filed an administrative claim with the Department of the Navy.

Plaintiff’s claim was denied on January 25, 2019 and he filed this lawsuit on July 25,

2019.

        Plaintiff argues that the statute of limitations has not run because his delay in filing

this case was the result of the administrative review process. Defendant does not argue

that Plaintiff’s claim is not timely because he failed to file the present case within six

months of his receipt of the right to sue letter. Instead, Defendant claims that Plaintiff

failed to file his administrative claim with the VA within the two years of the claim

accruing, as required by the § 2401(b) of the FTCA. Plaintiff’s claim was filed with the

administrative agency three years after his claim accrued, outside the FTCA’s two-year

statute of limitations, and is barred for this reason as well.

                                           CONCLUSION

        For the reasons set forth above,




2
       Plaintiff writes in the notice of disagreement he filed with his administrative
claim, which Plaintiff attached to his complaint, that “I became aware of the
contamination in 2013 frm. a 60minutes (sic) TV program.” (ECF. No. 5-1 at 5).
                                               10
Case: 4:19-cv-02221-AGF Doc. #: 19 Filed: 03/25/21 Page: 11 of 11 PageID #: 128




      IT IS HEREBY ORDERED that Defendants’ motion to dismiss is GRANTED.

ECF. No. 10. Plaintiff’s complaint is DISMISSED.



                                        _______________________________
                                        AUDREY G. FLEISSIG
                                        UNITED STATES DISTRICT JUDGE

Dated this 25th day of March, 2021




                                        11
